BAR HARBOR BANKSHARES 82 Main Street Bar Harbor, ME 04609 March 29, 2004 Dear Stockholder: The 2004 Annual Meeting of Bar Harbor Bankshares will be held at 11:00 a.m. EDT on Tuesday, May 18, 2004 in the Atlantic Oakes Conference Center, located next to the Bay Ferries Terminal on Route 3 in Bar Harbor, Maine. Our Directors and Officers join me in inviting you to attend this meeting and the reception following. Enclosed are the Clerks official Notice of Annual Meeting, a Proxy Statement, and the Form of Proxy. Please sign the Form of Proxy and return it in the envelope provided so that your shares will be voted at the Annual Meeting if you are unable to attend. Please also complete the reception postcard and mail it separately from the Form of Proxy if you will be attending the reception. We look forward to seeing you on May 18th. Please join us for the reception even if you are unable to attend the business meeting. Very truly yours, /s/Joseph M. Murphy Joseph M. Murphy President and Chief Executive Officer Enclosures IT IS IMPORTANT THAT PROXIES BE RETURNED PROMPTLY Each stockholder is urged to fill in, date and sign the enclosed form of proxy and mail it in the envelope provided. If you attend the meeting, you may, if you wish, revoke your proxy and vote your shares in person. BAR HARBOR BANKSHARES NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 18, 2004 Notice is hereby given that the Annual Meeting of the Stockholders of Bar Harbor Bankshares will be held at the Atlantic Oakes Conference Center on Route 3 in Bar Harbor, Maine on Tuesday, May 18, 2004 at 11:00 a.m. EDT to consider and act upon the following proposals. To elect four (4) persons to serve as Directors for a term of three years. To set the number of Directors for the ensuing year at 13. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Stockholders of record as of the close of business on March 19, 2004 will be entitled to notice of and to vote at the meeting. By Order of the Board of Directors Marsha C. Sawyer, Clerk BAR HARBOR BANKSHARES 82 Main Street Bar Harbor, ME 04609 ANNUAL MEETING OF STOCKHOLDERS TO BE HELD TUESDAY, MAY 18, 2004 PROXY STATEMENT This Proxy Statement is furnished to the stockholders of Bar Harbor Bankshares ("the Company") in connection with the solicitation of proxies on behalf of the Board of Directors for use at the Annual Meeting of Stockholders ("the Meeting"). The Meeting will be held on Tuesday, May 18, 2004 at 11:00 a.m. EDT at the Atlantic Oakes Conference Center on Route 3 in Bar Harbor, Maine. The official Notice of the Annual Meeting of Stockholders accompanies this Statement. A Form of Proxy for use at the meeting and a return envelope for the proxy are enclosed. A stockholder who executes the proxy may, prior to its use, revoke it by written instrument, by a subsequently executed proxy or, if attending the Meeting, by notifying the Clerk or by giving notice at the Meeting. This Proxy Statement and the enclosed Form of Proxy will be mailed to the stockholders of the Company on or about April 2, 2004. Proxies are being solicited by the Board of Directors of the Company, ("the Board"), principally through the mail. The Board of Directors and Management of the Company may also solicit proxies personally, or by telephone, e-mail, or facsimile transmission. The entire expense of solicitation, including costs of preparing, assembling, and mailing the proxy material will be borne by the Company. These expenses are not expected to exceed the amount normally expended for an annual meeting at which directors will be elected. Unless contrary instructions are specified, if the enclosed proxy is executed and returned (and not revoked) prior to the Annual Meeting, the shares of common stock of the Company represented thereby will be voted: (1) FOR the election of the four persons nominated as Directors by the Board of Directors; (2) FOR setting the number of Directors at 13; and (3) To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF As of March 19, 2004, the Company had outstanding 3,105,905 shares of its common stock ("the Common Stock"), par value $2 per share, each of which is entitled to one vote upon each matter presented at the Meeting. Only stockholders of record at the close of business on March 19, 2004 are entitled to vote at the Meeting. The presence at the Meeting, either in person or by proxy, of the holders of not less than a majority of the shares entitled to vote at any meeting will constitute a quorum. Assuming a quorum is present, action may be taken on any matter considered by the holders of a majority of the shares present and voting. Abstentions and shares otherwise not voting will not be deemed present and voting. Stockholders who are present will have an opportunity to vote on each matter brought before the Meeting. As of March 19, 2004, to the knowledge of the Company, no person or entity was the beneficial owner of 5% or more of the Companys common stock. The following table sets forth information with respect to the beneficial ownership of the Common Stock as of March 19, 2004, by: (i) each current director of the Company and each nominee for director on the Companys Board of Directors, (ii) the Companys named executive officers (as defined on page 14 of this Proxy under the heading "Compensation of Directors and Executive Officers"), and (iii) and all executive officers and directors as a group. Name of Beneficial Owner Directors, Nominees, and Executive Officers Title of Class Amount of Beneficial Ownership1 Percent of Class Robert C. Carter Common 1,400 * Thomas A. Colwell Common 4,935 * Peter Dodge Common 4,260 * Martha T. Dudman Common 518 * Dwight L. Eaton Common 9,171 2 * Ruth S. Foster Common 2,850 * Cooper F. Friend Common 4,287 * John P. McCurdy Common 6,000 * Joseph M. Murphy Common 38,762 2 1.25 Robert M. Phillips Common 1,500 * Dean S. Read Common 21,388 2 * John P. Reeves Common 14,479 2 * Constance C. Shea Common 600 * Gerald Shencavitz Common 6,624 2 * Kenneth E. Smith Common 200 * Scott G. Toothaker Common 0 3 * David B. Woodside Common 500 * Total Ownership of all nominees, continuing Directors, and executive officers of the Company as a group (17 persons) 148,834 3 4.79% 1The number of shares beneficially owned by the persons set forth above is determined under rules under Section 13 of the Exchange Act, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, an individual is considered to beneficially own any shares of Common Stock if he or she directly or indirectly has or shares, (i) voting power, which includes the power to vote or to direct the voting of the shares, or (ii) investment power, which includes the power to dispose or direct the disposition of the shares. Unless otherwise indicated, an individual has sole or joint voting power and sole investment power with respect to the indicated shares. All individual holdings amounting to less than 1% of issued and outstanding Common Stock are marked with an (*). 2Includes shares over which present and former executives have voting power under our 401(k) Plan and options to purchase shares of common stock granted pursuant to our stock option plan which are exercisable within 60 days of March 19, 2004, as follows. 401K Plan Exercisable Options Dean S. Read 1,088 19,300 Dwight L. Eaton -0-
